Citation Nr: 1603790	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to January 18, 2012, an evaluation in excess of 50 percent from January 18, 2012 to April 26, 2014, and thereafter, an evaluation in excess of 70 for disability due to major depressive disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 27, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In an August 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating from 30 to 50 percent, effective from January 18, 2012, and then in a July 2014 rating decision, the AMC increased the Veteran's disability rating to 70 percent, effective from April 27, 2014.  As the ratings are less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board remanded the increased rating claim on appeal in January 2012 and March 2014 for additional development. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A review of the record reflects that the Veteran has not been employed at any point during the period under appeal, and the VA medical evidence demonstrates that her service-connected disability impacts her ability to work.  As such, the issue of TDIU is before the Board.  

Given the favorable opinion below to award a 100 percent disability rating effective from April 27, 2014 for the Veteran's sole service-connected disability, only the issue of a TDIU for the period prior to April 27, 2014 remains pending.  That issue is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

During the pendency of the appeal, the Veteran's claims folder was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period prior to January 18, 2012, the Veteran's major depression disability was manifested by no more than symptoms of depressed mood, constricted affect, restricted thought process, suicidal thoughts without intent to act, anxiety, sleep impairment, concentration impairment, difficulty following instructions, and memory impairment which are more consistent with occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  For the period from January 18, 2012 to April 26, 2014, the Veteran's major depression disability was manifested by symptoms which are more consistent with occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment. 

3. Since April 27, 2014, the Veteran's major depression disability was manifested by symptoms that are more consistent with total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent, and not higher, for the period prior to January 18, 2012, an evaluation of 70 percent, and not higher, for the period from January 18, 2012 to April 26, 2014, and thereafter, an evaluation of 100 for major depression disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

In December 2011 and March 2014, the Board remanded the matter for increase rating for major depression disability to the RO (via the Appeals Management Center (AMC)) for additional development to obtain outstanding VA treatment records and to provide the Veteran with VA psychiatric examination.  Thereafter, the AMC was to readjudicate the matter on appeal. 

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder.  The Veteran underwent VA psychiatric examinations in January 2012 and April 2014.  

The Board acknowledges that in the March 2014 remand instruction, the Board directed the VA examiner to identify the eight out of nine symptoms of depression that the Veteran had to satisfy the DSM-IV criteria for a diagnosis of major depressive disorder noted in the January 2012 VA examination report.  Although the April 2014 VA examiner did not discuss those specific criteria for major depressive disorder, the Board notes that such criteria can be obtained from Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which has been included in the discussion below.  

The claim was most recently readjudicated in a September 2014 supplemental statement of the case (SSOC).  There has been substantial compliance with the Board's 2011 and 2014 remands by obtaining VA outstanding treatment records, and providing the Veteran with adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).


VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for major depressive disorder.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for major depressive disorder.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA and private treatment records, as well as her and her family's lay statements.  VA has also provided the Veteran with psychiatric examinations in February 2007, January 2012, and April 2014, in which the examiners addressed the severity of the Veteran's major depressive disorder.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been accorded ample opportunity to present evidence and argument in support of her claims.  See 38 C.F.R. § 3.103.  She has retained the services of a representative, and she declined the opportunity for a personal hearing before a member of the Board.

Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for her major depression disability.  She is currently assigned a 30 percent rating prior to January 18, 2012, assigned a 50 percent evaluation from January 18, 2012 to April 26, 2014, and thereafter, assigned a 70 percent rating for her disability.  Her disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Under the criteria found at Diagnostic Code 9434, a 30 percent evaluation requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 have been revised to refer to the DSM-V.  The DSM-V does not contain information regarding the Global Assessment of Functioning (GAF) rating scale scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 to 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.   

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for her major depression disability.   Her disability due to major depressive disorder is currently assigned a 30 percent evaluation for the period prior to January 18, 2012, assigned a 50 percent evaluation from January 18, 2012 to April 26, 2014, and thereafter an evaluation of 70 percent.  

As explained in more detail below, for the period prior to January 18, 2012, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is consistent with the criteria reflected by a 50 percent disability rating, and as of January 18, 2012, the date of a VA examination, the record demonstrates the severity of the Veteran's major depression disability has increased to where it meets the criteria associated with a 70 percent disability rating.  In addition, as of April 27, 2014, the date of another VA examination, the evidence of record is more consistent with criteria associated with a 100 percent evaluation.  Since evidence of record continues to reflect increases in symptomatology during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent three VA psychiatric examinations during the course of the period under appeal.  The record also reflects that from 2005 to 2011, the Veteran received therapy to treat the symptomatology associated with her major depressive disorder.  In addition, the Veteran has submitted her own statements as well as statements from her family members in support of her claim. 

      Prior to January 18, 2012

The Veteran filed her claim for service connection for depression in January 2007.  In support of her claim, the Veteran reported that she had first experienced symptoms of depression in service, she sought treatment for her symptoms in service, and she has continued to experience similar symptoms since her period of service.  She further reported that she has been seeking VA treatment for her depression symptoms for the past year.  

A review of VA treatment records show that the Veteran began receiving treatment for depression in 2005.  A March 2005 VA mental health intake consultation report shows that the Veteran reported that she experienced an increase in depression symptoms following the death of her boyfriend in 2003 from suicide, and she was being evaluated for suicidal ideations after she reported that she recently held a gun to her head.  The Veteran denied any intent to kill herself; rather, she stated that she only wanted to try to understand how her boyfriend felt when he committed suicide.  She complained of crying spells and feeling at loss since the death of her boyfriend.  

On clinical evaluation, the VA psychologist observed that the Veteran was well-groomed, and she was cooperative and appropriate during the interview.  She had depressed mood and congruent affect.  The Veteran denied any current suicidal or violent ideation, although she reported the incident that occurred three months ago, she denied any intent to attempt suicide.  She denied any difficulty with concentration during the interview, and she remained alert, oriented, and attentive.  There was no evidence of psychosis or formal thought disorder, and she denied any delusions or hallucinations.  Her judgment and insight were evaluated as intact.  During the interview, the Veteran was appropriately sad while talking about the loss of her boyfriend.  She identified a change in her living situation with her assuming caregiving duties for her elderly mother, which was in addition to her being a caregiver to her adult son.  She identified being a caregiver as a significant source of stress in her life.  The Veteran was diagnosed with depression and she was assigned a GAF scaled score of 60. 

Subsequent VA treatment records show that the Veteran continued to receive treatment for depression.  These records show findings of depressed mood, thoughts of death, restricted thought process, and crying spells.  She was assigned GAF scaled scores ranging from 55 to 60. 

In February 2007, the Veteran was afforded a VA psychiatric examination in conjunction with her claim for service connection for depression disorder.   The examination report shows that the Veteran had a diagnosis of major depressive disorder, recurrent, and the severity of her symptoms resulted in moderate psychosocial function impairment.  She was assigned a GAF scaled score of 60.  The Veteran complained of daily depressed mood, generally at a level of 5 or 6 out of 10, and flare-ups of severe depressed mood that could last hours to a month at a time.  She reported that she was the primary care-giver for her mother and adult son, and she denied having any social interactions outside her family.  

On mental status examination, the February 2007 VA examiner observed that the Veteran was appropriately groomed and cooperative.  Her affect was full, her mood was good, she was oriented, and her speech was normal.  There was evidence of disturbance in concentration and attention as she made several errors during serial 7's testing and she lost track of test instructions twice during clinical evaluation.  Her memory was evaluated as moderately impaired.  She reported she had "serious" suicidal ideation about three times, and she once put a gun to her head, but knew she could not pull the trigger.  She has not made any suicide attempts.  She reported that she sometimes thinks of dying from cancer, but she denied that she would form a plan with any intention to kill herself.  She denied any delusions or hallucinations, and there was no evidence of psychosis.  On psychological testing, the Veteran endorsed severe depression symptoms, including loss of pleasure and interest, irritability, punishment feelings, self-dislike, self-criticism, poor concentration, and fatigue; however, the VA examiner was unable to determine the validity of her test results.  The VA examiner explained that the absence of significant treatment efforts and the Veteran's overall self-presentation during clinical evaluation were inconsistent with the severity of depression indicated by her test score.  The February 2007 VA examiner concluded that the Veteran's major depression disability resulted in moderate functional impairment.  The VA examiner noted that the Veteran stated that if her knee problems and associated pain were resolved, she felt that she could work on at least on a part-time basis, despite the severity of her depression. 

On her January 2008 notice of disagreement and March 2008 substantive appeal, the Veteran asserted that her depression symptoms were more severe than reflected by the assigned 30 percent evaluation.  She stated that her symptoms included anxiety, nervousness, daily depression, memory and concentration impairment, lack of interest, difficulty following conversations and instructions, intermittent disturbances in mood and motivation, and irritability.  She reported having suicidal thoughts were she wished for a terminal illness.  The Veteran further reported that she cleaned obsessively, where she was never able to get her house as clean as she felt it should be.  The Veteran stated that her mother would ask her to stop cleaning and her response was that "I can't."  The Veteran also reported that she became irritable when cleaning, and she turned her anger towards her mother and her son.  The Veteran's representative asserted that the Veteran's reports of suicidal ideations and obsessive cleaning behavior were sufficient to support the assignment of a 70 percent evaluation.  See November 2011 informal hearing presentation. 

Subsequent VA treatment records show that the Veteran re-initiated her VA mental health treatment in 2008.  A March 2008 VA mental health intake evaluation report shows that the Veteran complained of depressed mood, decreased motivation, difficulty completing tasks, social withdrawal, irritability, impaired concentration, sleep disturbances, and memory impairment.  She also reported that she experienced severe episodes of depression that would last for one to two months at a time.  Mental status examination revealed that the Veteran had depressed mood and constricted affect, and she spoke in a quiet and slow manner.  There was no evidence of impaired thought process, thought content, judgement, or insight.  She denied any current suicidal ideations, though she reported a history of "coming close to a suicidal attempt" about three years ago.  The Veteran was assigned a GAF scaled score of 55.  

An August 2008 VA mental health treatment note shows that the Veteran presented for a follow-up therapy session.  She continued to complain of similar symptoms.  The VA psychologist observed that the Veteran's mood was very depressed and her affect was downward.  She was advised to return in a month for another therapy session; however, VA treatment records do not show that she presented again for mental health treatment until April 2009, and thereafter, she did not return until 2010 when she again re-initiated her treatment. 

A December 2010 VA mental health intake evaluation report shows the Veteran complained of decreased interest, sleep impairment, fatigue, self-dislike, poor concentration, and memory impairment.  She reported a recent incident where she threatened to shoot herself in front of her mother, but she knew that the gun was unloaded.  She explained that she had only meant to her action as a threat towards her mother, and she did not have intended to kill herself.  On mental status examination, the VA psychologist observed that the Veteran was appropriately groomed, but she appeared tired.  She had a depressed and sullen mood, and she became tearful at times during the interview.  The Veteran was assigned a GAF scaled score of 48.  Subsequent VA treatment records dated in 2011 continue to show that the Veteran attended therapy sessions to treat her depression.  She was assigned GAF scaled scores ranging from 50 to 55.  These records show that the Veteran reported that her daily routine involved doing household chores, cooking, cleaning, shopping for groceries, and making dinner, and she preferred to retire to her room early so that she could be alone for the rest of the night. 

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's depression disability supports an evaluation of 50 percent, and not higher, during the period prior to January 18, 2012. 

 Collectively, the aforementioned medical evidence reflects that the Veteran's major depression disorder was manifested predominantly by the following symptoms: depressed mood, constricted affect, anxiety, irritability, crying spells, impaired concentration and attention, impaired memory, social withdrawal, sleep impairment, disturbances in mood and motivation, and compulsive cleaning habits.  She also has impaired thought process with suicidal thoughts and thoughts of death but without any intent to act upon those ideas.  The severity of her depression disability resulted in moderate psychosocial functional impairment.  These symptoms are more consistent with the criteria associated with a 50 percent disability rating, and not higher, for the period prior to January 18, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

At no point prior to January 18, 2012 does the Veteran's overall depression symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher, 70 percent, rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, intermittently illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the medical records show that on clinical evaluation, the Veteran was consistently observed to be orient and she had appropriated dressed.  She became tearful during clinical evaluation, but none of the VA medical professionals have indicated that her behavior was inappropriate.  Here, the overall evidence does not show that his disability is so severe as to result in deficiencies in most areas prior to January 18, 2012.

The Board has considered the Veteran's assertion that her cleaning habits are demonstrative of an obsessive ritual.  However, despite her reports of her daily routine during clinical evaluation, no medical professional has characterized her behavior as obsessed rituals prior to January 18, 2012.  See February 2007 VA examination report as well as VA treatment records dated from 2005 to 2011.  Rather, these VA medical professionals have consistently commented that the Veteran's behavior was appropriate and her impulse control was intact. 

The Board acknowledges that the Veteran has reported having suicidal thoughts, but she has consistently denied any intent to act upon those suicide thoughts during clinical evaluation.  See February 2007 VA examination report as well as VA treatment records dated from 2005 to 2011.  While the Veteran reported that she placed a gun to her head, she stated that she knew the gun was unload and she had no intention of actually killing herself.  At no point has the Veteran been evaluated as a suicidal-risk by her treating VA mental health professionals.

Moreover, the fact that she may have shown one or two symptoms listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that her overall disability picture more closely approximates the criteria for either of the higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the overall evidence does not show that her disability is so severe as to result in deficiencies in most areas consistent with 70 percent criteria prior to January 18, 2012.

With respect to the Veteran's employment history, the Veteran reported she is no longer employed because she retired from her position as an office manager because of the severity of her knee problems.  She further informed the February 2007 VA examiner that she felt that she could work, despite her depression disability, if not for her physical medical problems.  Moreover, the Veteran has consistently reported that she is the primary caregiver for her elderly mother and her adult son during the entire period prior to January 18, 2012.  Although it is not a position for which she receives compensation, it does demonstrate that the Veteran is able to provide care and services to others on a regular basis similar to a paid occupation.  The February 2007 VA examiner opined that the Veteran's disability only results in moderate social and occupational impairment.  There is no evidence of record to suggest that the Veteran's disability causes her an inability to establish and maintain effective relationships.

In addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period prior to January 18, 2012, the Veteran has predominantly received GAF scale scores ranging between 48 and 60.  Such scores are indicative of no more than moderate or serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the period prior to January 12, 2014 are consistent with the symptoms listed under the criteria for the 50 percent disability rating, and do not suggest more severe symptoms that would be associated with a higher evaluation.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an evaluation of 50 percent, and not higher, is warranted for the period prior to January 12, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

      From January 18, 2012 to April 26, 2014

The Veteran was afforded another VA psychiatric examination on January 18, 2012 to evaluate the severity of her disability, and the findings contained in this examination report demonstrate that the severity of her disability had increased.  

The January 2012 VA examination report shows a diagnosis of major depressive disorder, recurrent, and the Veteran was assigned a GAF scaled score of 55.  It was noted that she had been receiving both individual and group therapy to treat her symptoms, but the Veteran informed the examiner that she was no longer attending therapy sessions, because it was too long of drive from her home to the VA facility.  She said that she was primarily responsible for the care of her elderly mother and adult son, which occupied her full-time.  She stated that she previously had a boyfriend, but she had recently given up on dating or seeking a new relationship at age 60.  The VA examiner found that the Veteran's depression was manifested by symptoms of depressed mood, chronic sleep impairment, mild memory loss, and disturbances in mood and motivation.  The VA examiner concluded that the Veteran's disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

The January 2012 VA examiner also noted that the Veteran endorsed eight out of the nine symptoms, with the exception of weight loss, to support a diagnosis of major depression under the DSM-IV criteria.  According to DSM-IV, those other eight symptoms to include the following: nearly constant depressed mood; markedly diminished interest or pleasure in all, or almost all, activities; insomnia or hypersomnia; psychomotor agitation or retardation nearly every day; fatigue or loss of energy; feelings of worthlessness or excessive or inappropriate guilt; diminished ability to think or concentrate; and recurrent thoughts of death, recurrent suicidal ideation without a specific plan, or a suicide attempt or a specific plan for committing suicide.  These symptoms occurred nearly every day.  See Quick Reference to the Diagnostic Criteria from DSM-IV (1994).

In a July 2012 statement, the Veteran asserted that her disability was manifested by most of the symptoms to support a 70 percent evaluation.  She complained of the following symptoms: extremely depressed mood, difficulty following instructions, irritability, memory impairment, stress, and difficulty maintaining relationships.  She also reported that she recently experienced a suicidal ideation in April 2012.  In a September 2013 statement, the Veteran's mother confirmed that she had observed the Veteran's previously reported symptoms. 

The record shows that for the period from January 18, 2012 to April 26, 2014, the nature and extent of the Veteran's symptomatology had increased and it is more consistent with the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Collectively, the aforementioned medical evidence from that period reflects that the Veteran's disability was manifested by nearly constant depressed mood, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, markedly diminished interest, psychomotor impairment, fatigue, feelings of worthlessness, feelings of inappropriate guilt, impaired concentration, suicidal ideations, and difficulty maintaining relationships.  Although the January 2012 VA examiner concluded that the Veteran's disability only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board finds that the severity of her disability is more consistent with the symptoms that results in social and occupational impairment with deficiencies in most areas.  These symptoms are consistent with the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for depression disability.  38 C.F.R. § 4.130, Diagnostic Code 9434.  At no point during the period under appeal has the evidence demonstrated that the Veteran's depression disorder is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be oriented, sufficiently groomed, and able to care for herself.  The Veteran has not been assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's depression disability does no more than contribute to her difficulty with social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for major depression disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, the next higher rating of 100 percent is not warranted at any point prior to April 27, 2014.

      Since April 27, 2014

As of the date of the April 27, 2014 VA psychiatric examination, the competent evidence of record demonstrates that the Veteran's depression disability again worsened, and was now sufficient to support the assignment of a 100 percent, total, disability rating.  

The April 2014 VA examination report shows the Veteran's major depressive disorder was manifested by depressed mood, anxiety, depression affecting ability to function independently, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective work and social relationships, suicidal ideations, obsessive rituals which interfere with activities, impaired impulse control, persistent danger of hurting herself or others, neglect of personal hygiene, intermittent inability to preform activities of daily living, and disorientation to time and place.   The Veteran complained of fleeting suicidal thoughts, depressed mood, anxiety, fatigue, low self-esteem, agitation, thoughts of death by "cancer", unprovoked crying spells, memory impairment, and irritability.  The Veteran reported that she had been in a relationship with her boyfriend for the past seven years. 

On mental status examination, the April 2014 VA examiner observed that the Veteran was alert and cooperative.  She had poor hygiene and she appeared agitated at times.  Her mood was severely depressed and she was tearful.  Her speech was clear and intelligible.  There was no evidence of thought disorder, and her judgement and insight were adequate.  She denied any current suicidal ideations.  She was diagnosed with major depressive disorder, recurrent, moderate.  

The April 2014 VA examiner further found that the Veteran's disability resulted in functional impairment that would make it difficult for her to work 8  hour-work week due to periodical suicidal thoughts, depression, agitation, anger management difficulties, fatigue, and anhedonia.  As result, the Veteran's disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/ or mood. 

Subsequently, the Veteran has submitted additional statements in support of her claim.  She asserted that the severity of her major depression disability was consistent with the criteria for a 100 percent evaluation.  She reported that her major depression disability was manifested by depressed mood, impaired concentration, impaired attention, difficulty participating in conversations, social withdrawal, anger problems, suicidal ideations, difficulty maintaining her appearance and hygiene.  She further reported having a recent suicidal ideation.  See June 2015 statement in support of the case.  Her son has also reported that he has observed mother's symptoms of anger problems, memory impairment, and sudden tearful outbursts, and he has observed two of her suicidal ideations. 

Accordingly, based this competent lay and medical evidence, the Board finds that the Veteran's depression disability has clearly worsened starting on the April 27, 2014, the date of the VA psychiatric examination report.  Although the April 2014 VA examiner concluded that the Veteran's disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/ or mood, a review of the symptoms recorded from clinical evaluation are more consistent with those symptoms associated with a total, 100 percent, disability evaluation.   On this record, the Board finds that, beginning on April 27, 2014, the Veteran's service-connected disability picture was productive of a level of impairment that closely approached total occupational and social inadaptability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

In summary, the Veteran's symptomatology supports the assignment of evaluation of 50 percent, and not higher, prior to January 18, 2012, an evaluation of 70 percent, and not higher, from January 18, 2012 to April 26, 2014, and thereafter, her disability has been manifested by symptoms more consistent with a total, 100 percent.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

       Extraschedular Considerations prior to April 27, 2014

The Board has considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 and 70 percent ratings, respectively, prior to April 2014.  Ratings in excess of those assigned are provided for certain manifestations of her depression disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter is addressed in the remand portion below. 


ORDER

Entitlement to an evaluation of 50 percent, and not higher, prior to January 18, 2012, an evaluation of 70 percent from January 18, 2012 to April 26, 2014, and thereafter, a total, 100 percent, evaluation for major depression disability, is granted.


REMAND

The issue of TDIU has been raised by the record and considered part of the Veteran's PTSD increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue is properly before the Board. 

In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  While the Veteran has asserted that her disability would affect her ability to maintain employment, it is unclear whether the Veteran's service-connected disability prevents the Veteran from engaging in gainful employment.  The Board finds that the Veteran should be provided with appropriate notice and that additional development is needed prior to adjudication of the claim. 

Moreover, the Veteran's service connected disability does not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) for the period prior to January 18, 2012.  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities precluded employability.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1   (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.

Accordingly, the case is REMANDED for the following action:
 
1. Send a letter to the Veteran informing her of the evidence required to establish entitlement to TDIU under 38 C.F.R. §4.16(a),(b).

2. After accomplishing any additional development deemed appropriate, readjudicate the claim for a TDIU rating, to include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) for the period prior to January 18, 2012.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


